Citation Nr: 1010359	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status-post right knee 
anterior cruciate ligament reconstruction, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from November 1989 to 
November 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In that decision, the RO 
denied the Veteran's claim for an increased rating for 
status-post right knee anterior cruciate ligament 
reconstruction.  The Board denied the Veteran's claim in 
February 2008.  

In April 2009, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in April 2009.  Specifically, the remand required that the 
Veteran be provided a new VA examination.  The case has been 
returned to the Board for further action.

Consistent with the Court's order, further evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claim for an increased rating for 
status-post right knee anterior cruciate ligament 
reconstruction, currently evaluated as noncompensably 
disabling.

In the April 2009 joint motion, the parties observed that the 
Board acknowledged in its February 2008 decision that the 
Veteran had been scheduled for VA examinations at the St. 
Louis VA Medical Center (VAMC) in May 2006 and August 2006.  
After failing to report for the May 2006 examination, the 
Veteran requested in a July 2006 letter that he be 
rescheduled for a new examination.  (He noted that he had not 
attended the appointment because he was not aware that, 
during an appeal, he would need to appear once again.  He did 
not say that he did not receive the notice to appear, and he 
did not describe any event that precluded his attendance, 
such as an illness or emergent situation.)  Nevertheless, the 
RO decided to give him yet another opportunity to appear.  
The Veteran was sent a letter in July 2006 informing him that 
he was being scheduled for a new examination and would be 
notified by the VA medical facility directly of the time and 
place of the new examination.  However, a copy of the letter 
from the St. Louis VA facility informing the Veteran of the 
time and place of the August 2006 VA examination is not of 
record.  The Veteran failed to report for the examination, 
which was scheduled at the St. Louis VAMC in August 2006.  
The Board in its February 2008 decision subsequently found 
that the Veteran failed to report to scheduled VA 
examinations in May 2006 and August 2006 without good cause.  
As a result, the Board addressed the claim of entitlement to 
an increased rating for status-post right knee anterior 
cruciate ligament reconstruction on the merits based on the 
evidence then of record.  See 38 C.F.R. § 3.655 (2009).

Despite the chronology described above, the parties to the 
appeal of the Board's denial concluded that the Board did not 
provide an adequate statement of reasons or bases for the 
Board's finding that the Veteran failed to provide good cause 
for missing the two scheduled VA examinations.  The joint 
motion specifically instructs the Board to order yet another 
VA examination.  Given the requirements set out in the joint 
motion, a remand is required.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's right knee disability to be 
obtained.  The Veteran must also be 
invited to submit any pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  Secure copies of all notifications to 
the Veteran of the date, time, and place 
that he was to appear for VA examinations 
scheduled in May 2006 and August 2006, if 
available.  Include the copies in the 
claims file.  

3.  After securing any additional 
records, the Veteran must be scheduled 
for orthopedic evaluation at a VA 
facility.  The Veteran must be advised 
that failure to report to any scheduled 
examination, without good cause, will 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  A copy of 
the letter from the VAMC informing him of 
the date, time, and place of the 
examination must be associated with the 
claims folder.  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner designated to examine the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  In particular, the examiner must 
identify and describe the severity of all 
symptoms of the Veteran's right knee 
disability-including limitation of 
motion, recurrent subluxation or lateral 
instability, ankylosis, dislocated or 
removed semilunar cartilage, or genu 
recurvatum.  Clinical findings must also 
include whether, during the examination, 
there is objective evidence of pain on 
motion of the Veteran's right knee (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins); weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's right knee; and whether, and to 
what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner must equate such functional 
losses to additional degrees of limited 
motion (beyond that shown clinically).  
Any lateral instability or subluxation 
should be described as causing slight, 
moderate, or severe disability.

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the right knee 
range of motion.  See VA Fast Letter 06-
25 (Nov. 29, 2006).  Loss of motion, 
whether clinically shown, or estimated 
based on functional impairment, must be 
described for both flexion and extension 
of the right knee.

The examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  The adjudicator must ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  (The SSOC should 
include consideration of the evidence 
received at the Board in January 2010.)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

